Name: 86/243/EEC: Commission Decision of 2 May 1986 amending Decision 83/243/EEC as regards the list of establishments in Botswana approved for the purpose of importing fresh meat into the Community
 Type: Decision_ENTSCHEID
 Subject Matter: health;  trade;  animal product;  Africa;  agri-foodstuffs;  tariff policy
 Date Published: 1986-06-19

 Avis juridique important|31986D024386/243/EEC: Commission Decision of 2 May 1986 amending Decision 83/243/EEC as regards the list of establishments in Botswana approved for the purpose of importing fresh meat into the Community Official Journal L 163 , 19/06/1986 P. 0043 - 0044 Finnish special edition: Chapter 3 Volume 21 P. 0098 Swedish special edition: Chapter 3 Volume 21 P. 0098 *****COMMISSION DECISION of 2 May 1986 amending Decision 83/243/EEC as regards the list of establishments in Botswana approved for the purpose of importing fresh meat into the Community (86/243/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Articles 4 (1) and 18 (1) thereof, Whereas a list of establishments in Botswana, approved for the purpose of importing fresh meat into the Community, was drawn up initially by Commission Decision 83/243/EEC (3); Whereas a routine inspection under Article 5 of Directive 72/462/EEC and Article 3 (1) of Commission Decision 83/196/EEC of 8 April 1983 concerning on-the-spot inspections to be carried out in respect of the importation of bovine animals and swine and fresh meat from non-member countries (4) has revealed that the level of hygiene of one establishment has altered since the last inspection; Whereas the list of establishments should therefore be amended; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 83/243/EEC is hereby replaced by the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 2 May 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 362, 31. 12. 1985, p. 8. (3) OJ No L 129, 19. 5. 1983, p. 70. (4) OJ No L 108, 26. 4. 1983, p. 18. ANNEX LIST OF ESTABLISHMENTS FROM WHICH FRESH MEAT MAY BE INTRODUCED INTO THE TERRITORY OF THE COMMUNITY ONLY UNTIL THE STATED DATE 1.2.3 // // // // Number // Establishment // Address // 1,3 // BOVINE MEAT Slaughterhouse and cutting premises // // 1.2.3 // // // // 1 (1) // Botswana Meat Commission // Lobatse // // // (1) Until 31 October 1986.